In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Jacobson, J.), dated April 12, 2006, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
*693Contrary to the defendants’ contentions, they failed to meet their prima facie burden of establishing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The defendants submitted a report and a range of motion study prepared by the plaintiffs treating physician, indicating that the plaintiff exhibited restricted ranges of motion in his cervical spine and that the injuries which the plaintiff sustained were the result of the subject motor vehicle accident (see Kovalenko v General Elec. Capital Auto Lease, Inc., 37 AD3d 664 [2007]; Campbell v Vakili, 30 AD3d 457 [2006]; McCluskey v Aguilar, 10 AD3d 388, 389 [2004]). Since the defendants failed to meet their prima facie burden, we need not consider the sufficiency of the papers submitted in opposition to the motion (see Kovalenko v General Elec. Capital Auto Lease, Inc., supra; Campbell v Vakili, supra; Coscia v 938 Trading Corp., 283 AD2d 538 [2001]). Schmidt, J.P., Krausman, Goldstein, Covello and Angiolillo, JJ., concur.